      Case 2:19-cv-01717-RGK-AGR Document 171-59 Filed 02/20/20 Page 1 of 1 Page ID
      2017-3-29 WNTPA Proposed WNT CBA Financial Terms #:3699
       inanciai           0 - 0
      Per Diem                           Domestic / Day                                                     62.50
                                         International / Day                                                75.00

      Non-Contract Player                Non-Roster Camp Fee          Camp ti I / <1 > 10 days              1500 / 2000
                                                                      Camp 42 / < / > 10 days               2500 / 3000
      Contract Players - Annual Base Compensation                     20/20/18;18/16 Players                100,000

                                                                      Annual Increase $2,500
      Non-Contract Player                Game 1ppearance Fee          2017-2018 Per Game / < / > 8 games   3250/4250
                                                                      2019-2020 Per Game / < / > 8 games   3750/4750
                                                                      2021 Per Game / < I > 8 games        4250/5250
                                                                      All World Cup                        5000
      NWSL Allocated Player Annual Compensation                       Tier 1 - 12;12/12/12;10              70,000
                                                                      Tier 2 - 12/12/12/12110              60,000
                                                                      Annual Increase - $2,500

                                                                                                           Per Game per                        Per Game per
                                                                                                           Player Bonus                        Player Bonus
                                                                                                           (2017-2020) Per Game Pool           2021 (20%
      Friendlies                         Outcome                     Opponent                                            Total                 increase)
                                         Win (18)                    Rank 1-4 and Canada                          10,000       180,000                   12,000
                                                                     Rank 5.8                                         7,500          135,000               9,000
                                                                     Rank 9+                                          5,000           90,000               6,000
                                         Tie (18)                    Rank 1-4 and Canada                              2,500           45,000               3,000
                                                                     Rank 5.8                                         1,250           22,500               1,500
                                                                     Rank 9+                                              0                0
                                        Lose (18)                    Rank 1-4 and Canada                   -                               -                   -
                                                                     Rank 5-8                              -                               -                   -
                                                                     Rank 9+                               -                               -                   -

                                                                                                                                                     2021 (20%
     Friendly Game Tourneys                                                                                       2017-2020                            increase)
     She Believes Tournament                                         1st Place Bonus (23)                             5,000          115,000               6,000
     Four Nations Tournament                                         1st Place Bonus (23)                             5,000          115,000               6,000


     World Cup Qualifying               Win (20)                                                                      3,000           60,000
                                        Tie (20)                                                                        500           10,000
                                        Lose (20)
     World Cup                          Qualification Bonus (20)                DEPOSITION _                         37,500          750,000
                                        Roster Bonus (23)                        EXHIBIT. 1                          37,500          862,500
                                        3rd Place (23)                 .11 'J
                                                                            ----0Vl         ,__D   T                 25,000          575,000
                                        2nd Place (23)                                                               50.000     1,150,000
                                        1st Place (23)                     1 a ) q I Ci            )'L)             110,000     2,530.000

     World Cup Post-Tourney Tour        To the Pool, per game (if 31211)                                   300.000/400,000/500,000
     Olympic Qualifying                                                                                               3,000           60,000
                                                                                                                        500           10,000


                                        Qualify / Player (20)                                                        25,000          500,000
                                        Roster Bonus / Player (18)                                                   25,000          450,000
     Olympics                           3rd Place / Player (18)                                                      25,000          450,000
                                        2nd Place / Player (18)                                                     55,500        999,000
                                        1st Place / Player (18)                                                    100,000      1,800,000

     Olympic Post-Tourney Tour          To the Pool, per game (if 3/2/1)                                   200,000/300,000/400,000

     Ticket Revenue Share               Per Ticket Sold              *Equal to MNT                         1.50

     Signing Bonus                      To the pool                                                        300,000
     CONFIDENTIAL                                                                                                                              3129/2017




CONFIDENTIAL                                                                                                                            USSF_Morgan_013848
